Title: From George Washington to Major General Nathanael Greene, 2 March 1779
From: Washington, George
To: Greene, Nathanael


Sir
[Middlebrook] March 2d 1779

The forgoing list being submitted to me by you, for consideration, I shall observe that if the articles therein contained, are intended as an extra provision for the ensuing campaign and wholly designed for such troops as may proceed by the way of Wyoming, I think the quantity too great, and that the following deduction may be made; as an expedition of this kind, should be as little encumbered as possible.
500 Felling Axes
200 Spades
200 Shovels
1,000 Knapsacks ) It is to be presumed
1,000 Haversacks ) the troops will be
2,000 Canteens ) provided with those
600 Camp Kettles ) Articles
200 Fascine Knives
500 Horse bells
200 Hopples—Perhaps the whole 500, as
every wood’s Man knows how to make
them equally good of hiccory witches.
If on the other hand these things are to be considered as part of the genl Provision for the use of the army next campaign and can be procured on tolerable good terms in the Towns bordering on the susquehannah they may as well be purchased there, as else where, especially as it may be a magazine from whence the troops at fort Pitt may be supplied, the wants of which should be immediately ascertained and supplied, and a proper enquiry made into the state of these articles at Albany that there may be no want of them at [that] place.
Go: Washington
